Citation Nr: 1142920	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  06-15 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA disability compensation benefits, in the amount of $2,299.20.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to August 1971. 

This matter comes to the Board of Veterans' (Board) on appeal from an April 2005 decision by the Committee on Waivers and Compromises (Committee) located at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's request for waiver of the recovery of an overpayment in the amount of $2,299.20.  

In December 2008, the Board remanded this case for consideration of the issue of whether the overpayment of VA disability compensation benefits, in the amount of $2,299.20, was properly created, which was undertaken and found to be proper.  

In June 2010, the Board also determined that the debt was properly created and remanded the matter of entitlement to a waiver of recovery of an overpayment of VA disability compensation benefits, in the amount of $2,299.20.


FINDINGS OF FACT

1.  The overpayment of VA disability compensation benefits in the amount of $2,299.20 was not due to the Veteran's fraud, misrepresentation or bad faith.

2.  The creation of the debt was due to fault on the part of the Veteran.

3.  Withholding of benefits or recovery would not nullify the objective for which benefits were intended, and the Veteran would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the Veteran.

4.  The Veteran did not change his position to his detriment and reliance on these VA benefits did not result in relinquishment of a valuable right or incurrence of a legal obligation.

5.  Recovery of the overpayment did not deprive the Veteran of basic necessities and he would not be deprived of basic necessities if the overpayment amount was not reimbursed.


CONCLUSION OF LAW

The overpayment of VA disability compensation benefits was not due to fraud, misrepresentation or bad faith of the Veteran; however, recovery of the overpayment of VA benefits in the amount of $2,299.20 would not be against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 1.963(a), 1.965(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the provisions of the law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

However, VCAA is inapplicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the Court held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  

The Board notes that this case was remanded last in June 2010.  The Board is satisfied that the RO has substantially complied with the Board's remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO to (1) ask the Veteran to provide an updated VA Form 5655, Financial Status Report; and (2) thereafter, readjudicate the Veteran's request for waiver of the recovery of the overpayment of VA disability compensation benefits, in the amount of $2,299.20.  In September 2010, the Veteran was sent a letter in which he was informed that he needed to complete a VA form 5655, Financial Status Report.  The Veteran did not return this form.  The RO subsequently readjudicated the issue and the result was unfavorable to the Veteran; hence, the continued appeal.  

Relevant to the current appeal, the Veteran had three periods of incarceration: from May 1993 to October 1994 (first period of incarceration); from August 1995, to October 1996 (the second period of incarceration); and from March 1999, to September 2008 (the third period of incarceration).  A notice of overpayment was issued in March 2003 based on reductions for the first two periods of incarceration.  The amount of the March 2003 overpayment debt was $1,209.08. The Veteran sought a waiver of recovery of that overpayment indebtedness and the Committee granted that waiver in a September 2003 decision.  The remaining overpayment is derived from the retroactive reduction in disability benefits for the third period of incarceration. 

Historically, in an August 1992 rating decision, service connection was granted for post-traumatic stress disorder (PTSD) and a 10 percent rating was assigned.  Although there is a record that notice of this rating decision was sent, the claims file does not reflect that the Veteran was advised that he was responsible for notifying VA if he was incarcerated so that his disability compensation benefits could be reduced accordingly to VA law and regulation.  Under 38 C.F.R. § 3.665(a), any person who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony shall not be paid compensation in excess of the amount specified in 38 C.F.R. § 3.665(d) beginning on the 61st day of incarceration.  Under this section, a veteran who is rated less than 20 percent shall receive 1/2 the rate of compensation payable under 38 U.S.C.A. § 1114(a).  See also 38 U.S.C.A. § 5313.

Although there is no record that the Veteran was notified of the substance of 38 C.F.R. § 3.665 when he was awarded service connection, in a November 1996 letter, the Veteran was notified of this provision in conjunction with a prior conviction of a felony.  In addition, he was told that if he had dependents, they might be entitled to an apportionment of his benefits.  He was informed that when he was released from prison, his benefits may be resumed.  Thus, he was substantially advised of this regulation.

In March 1999, the Veteran was again incarcerated for the conviction of a felony.  Due to prior incarceration, as noted, the Veteran was fully aware of the provisions of 38 C.F.R. § 3.665.  Thereafter, the RO retroactively reduced the Veteran's VA compensation benefits to 1/2 the 10 percent rate effective July 9, 1999, the 61st day of his imprisonment following his conviction for a felony.  As noted, this action resulted in the creation of an overpayment in the amount of $2,299.20. 

As has been previously explained to the Veteran, VA law and regulation provides that if the Veteran has a service-connected disability which is rated less than 20 percent, the Veteran shall receive 1/2 the rate of compensation payable under 38 U.S.C.A. § 1114(a).  Specifically, the Veteran was entitled to receive 1/2 of the 10 percent rate for his PTSD, effective the 61st day of incarceration.  Therefore, law and regulation provide for the retroactive reduction to 1/2 of the 10 percent level on the 61st day of incarceration.  

Thus, as previously explained to the Veteran, since the Veteran was incarcerated at a penal institution following a conviction of a felony, and remained incarcerated for over 60 days, the Board concludes that the reduction of the Veteran's VA disability compensation benefits to 1/2 of the 10 percent disability level, as of July 9, 1999, was proper.  Further, since the Veteran had the requisite notice, he knew or should have known that he was obligated to notify VA of the incarceration.  

The Veteran's request for a waiver of the overpayment was referred to the Committee.  In April 2005, the Committee considered the Veteran's claim for waiver.  The Committee made a specific determination that there was no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue.  The Board agrees with this determination.  However, the Committee further determined that recovery of the overpayment of VA disability compensation benefits in the amount of $2,299.20 would not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad faith on a Veteran's part with respect to the creation of the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the debtor versus the fault of the VA.  After consideration of the record and the applicable regulatory provisions, the Board finds that the Veteran was at fault for not notifying the VA of his incarceration, as detailed above.  This was his fault.  VA does not bear any fault since the Veteran was aware or should have been aware of his obligations in that regard.  

In regard to whether collection would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the debtor, the Board notes that the Veteran received benefits in excess of what he was entitled to receive.  The debt has since been paid back in full.  Recoupment of those benefits did not defeat the purpose of the benefit because the Veteran was not permitted to receive his full amount of compensation benefits due to his incarceration.  A failure to recoup the benefits would cause unjust enrichment to the debtor since the Veteran's compensation was not paid at the proper rate.  Likewise, there is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.

The Board has also considered whether the Veteran would suffer undue financial hardship if forced to repay the debt at issue.  The Veteran submitted a statement dated in March 2009 in which he detailed his medical expenses during the time period in question.  He indicated that he spent $1500 of his personal finds while incarcerated.  In order to determine his current level of finances, the Board remanded this case for a current financial status report.  However, the Veteran failed to provide one and has not cooperated in that regard.  Thus, VA has made efforts to develop the record.  The Board cannot further assist the Veteran in determining his current finances due to this lack of cooperation.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board is willing to accept that during the incarceration time frame, the Veteran spent the $1,500.  However, he was able to repay the debt in full, has been awarded VA pension benefits of $985.00 per month as of December 2009, and has not furnished the updated financial information as requested.  As such, the Board cannot find that recovery of the overpayment deprived the Veteran of basic necessities or that without reimbursement of such, the Veteran and his family would be deprived of basic necessities.   

The Veteran's basic necessities (i.e., food and shelter) were met as he was imprisoned for the majority of the appellate period.  It appears that he was released from prison in September 2008, but then imprisoned again shortly thereafter.  He did generate some income while he was imprisoned which was used for his food and medical expenses.  See Financial Status Reports dated March 1, 2003, September 19, 2003, and November 25, 2003, and Veteran's written statement dated March 17, 2009.  He and his wife's combined income was approximately $500.00 to $550.00 per month and he did not report the amounts of any expenses, other than the food and medical costs associated with his imprisonment.  He stated that he did not know the expenses that his wife had to pay and indicated that she received SSI benefits and food stamps.  As such, the Board finds no evidence of undue hardship in that collection of the debt did not deprive the Veteran or his family of basic necessities.

In sum, after weighing the facts in light of the principles of equity and good conscience, the Board finds that the preponderance of the evidence is against entitlement to waiver of the recovery of the overpayment of VA disability compensation benefits in the amount of $2,299.20.


ORDER

A waiver of the recovery of an overpayment of VA disability compensation benefits in the amount of $2,299.20 is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


